DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed on 02/09/2021 has been entered. Claims 1-5, 7, 9, 15-19, 21-23, 29 and 32-34 remain pending in the application. 
Rejections under 35 USC 103 as previously set forth in the final rejection mailed 05/15/2020 are withdrawn. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 7, 9, 15, 18-19, 23, 29, and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamatani et al (US 2010/0219407) (Kamatani) in view of Hashimoto et al (US 2012/0075171) (Hashimoto).

In reference to claims 1-5, 7, 15, and 32-34, Kamatani teaches an organic light emitting device comprising an anode, an organic emission layer, and a cathode, which are sequentially formed on a substrate (Kamatani [0116]) wherein the emission layer comprises a host and a guest compound (Kamatani [0123]), wherein the guest compound is a compound of the general formula (1) (Kamatani [0019]);

    PNG
    media_image1.png
    51
    798
    media_image1.png
    Greyscale

m is represented by the formula (8) as shown below and ML’n is represented by the formula (12) as shown below (Kamatani [0050]);


    PNG
    media_image2.png
    440
    562
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    221
    563
    media_image3.png
    Greyscale


for example, wherein in the formula (8), R41 and R43 to R46 and R49 to R52 are each a hydrogen (Kamatani [0052]) , R42 is an alkyl group (Kamatani [0052] [0054]), and adjacent substituents R47 and R48 are bonded to form a benzene ring (Kamatani [0063]) and m is 2 (Kamatani [0051] [0022]) and wherein in the formula (12), R77 and R79 are each a t-butyl; R78 is a hydrogen; (Kamatani [0065] [0067]) and n is 1 (Kamatani [0064] [0022]) (corresponds to an iridium complex of formula 2).

Kamatani discloses the compound of general formula (1) that encompasses the presently claimed iridium complex represented by Formula [1], including wherein in the general formula (1), MLm is represented by the formula (8) as shown below and ML’n is represented by the formula (12) as shown below; wherein in the formula (8), R41 and R43 to R46 and R49 to R52 are each a hydrogen, 42 is an alkyl group, and adjacent substituents R47 and R48 are bonded to form a benzene ring and m is 2 and wherein in the formula (12), R77 and R79 are each a t-butyl; R78 is a hydrogen; and n is 1. Each of the disclosed options from the various R groups of Kamatani are considered functionally equivalent and their selection would lead to obvious variants of general formula (1). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention in the absence of unexpected results, to have selected these substituents among those disclosed for general formula (1) to provide the compound described above, which is both disclosed by Kamatani and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Kamatani teaches that the host materials are not particularly limited (Kamatani [0133]) but does not expressly state that the host can be a compound of general formula [7].

With respect to the difference, Hashimoto teaches dibenzothiophene compounds for use as a host materials in an organic electroluminescent device (Hashimoto [0033]) for example compound D-3 as shown below (Hashimoto [0048]; page 8) for use with an iridium complex phosphorescent dopant (Hashimoto [0066]). 

    PNG
    media_image4.png
    263
    327
    media_image4.png
    Greyscale

Hashimoto further teaches that the use of these compounds in an electroluminescent device provides prolonged luminance half-life (Hashimoto [0235]) and improved light emission efficiency (Hashimoto [0234]; [0241]-[0243]).

In light of the motivation of using the compound D-3 as a phosphorescent host material in an organic electroluminescent device as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound D-3 as the host material as described by Hashimoto in the device of Kamatani in order to provide prolonged luminance half-life and improved light emission efficiency and thereby arrive at the claimed invention. 

For Claim 1: Reads on a device comprising an a pair of electrodes, an organic layer between the electrodes wherein the organic layer comprises an iridium complex of formula 1 wherein Ir(L)m is represented by formula 2 wherein m is 2, R12 is an alkyl group and each other group R is a hydrogen, L’ is a bidentate ligand comprising at least one alkyl group, and a host material is represented by the formula 7 which is represented by the formula 9, wherein p is 1, Ar1 is napthalenediyl, Ar2 is phenyl, E3 is a substituted aryl group, E4 and E5 are each hydrogen.
For Claim 2: Reads on wherein the partial structure Ir(L’)n is represented by general formula 3, wherein R25 and R27 are each t-butyl, R26 is hydrogen and n is 1. 
For Claims 3-4: Reads on wherein the each R group in formula 2 is a hydrogen or an alkyl group and in formula 3, R25 and R27 are each t-butyl, R26 is hydrogen.
For Claim 5: Reads on wherein the partial structure Ir(L’)n is represented by general formula 3.
For Claim 7: Reads on 
    PNG
    media_image5.png
    39
    72
    media_image5.png
    Greyscale
 wherein Q is a sulfur atom.
For Claim 9: Reads on wherein a compound of formula [9].
For Claim 15: Reads on wherein the organic layer comprises an emission layer and the emission layer comprises the heterocycle-containing compound serving as a host and the iridium complex serving as a guest.  
For Claim 32: Reads on wherein Ar2 is a phenyl group.
For Claim 33: Reads on a device comprising an a pair of electrodes, an organic layer between the electrodes wherein the organic layer comprises an iridium complex of formula 1 wherein Ir(L)m is represented by formula 2 wherein m is 2, R12 is an alkyl group and each other group R is a hydrogen, L’ is a bidentate ligand comprising at least one alkyl group, and a host material is represented by the formula 7 which is represented by the formula 9, wherein p is 1, Ar1 is napthalenediyl, Ar2 is phenyl, E3 is a substituted aryl group, E4 and E5 are each hydrogen.
For Claim 34: Reads on a device comprising an a pair of electrodes, an organic layer between the electrodes wherein the organic layer comprises an iridium complex of formula 1 wherein Ir(L)m is represented by formula 2 wherein m is 2, R12 is an alkyl group and each other group R is a hydrogen, L’ is a bidentate ligand comprising at least one alkyl group, and a host material is represented by the formula 7 which is represented by the formula 9, wherein p is 1, Ar1 is napthalenediyl, Ar2 is phenyl, E3 is a substituted aryl group, E4 and E5 are each hydrogen.

In reference to claim 18, Kamatani in view of Hashimoto teaches the device as described above for claim 1. As the reference device has all claimed structure and composition features, it would be inherent that the light emitted would be as claimed. Furthermore, the light emitting dopant is identical and therefore the primary wavelength of light emitted would be expected to be the same.

In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

In reference to claim 19, Kamatani in view of Hashimoto further teaches a display apparatus comprised of pixels arranged on a display apparatus (Kamatani FIG 1-3; [0013] [0157]), wherein each pixel comprises an organic light emitting device, for example, as described above for claim 1 (corresponds to a display apparatus comprising a plurality of pixels including the organic light-emitting device of claim 6, an active device connected to the organic light-emitting device). 

In reference to claim 23, Kamatani in view of Hashimoto further teaches using the organic light emitting device, for example, as described above for claim 1, in a printer comprising the organic light emitting device as a substitute for a laser light source part of a laser beam, by arranging an array of the device which can be addressed independently to form an image by exposing to a photosensitive drum as is conventionally done (Kamatani [0157] [0159]) (corresponds to an exposing apparatus comprising the device as described above for claim 1). 

In reference to claim 29.  
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamatani in view of Hashimoto as evidenced by Hashizume et al. (US 2002/0115012) (Hashizume).

In reference to claim 22, Kamatani in view of Hashimoto teaches the laser printer as described above for claim 23. 

Kamatani in view of Hashimoto does not expressly state that the laser printer comprises a charging unit, exposing unit and a developing unit however these are standard parts that are implied in the description of laser printer. 

As evidence, Hashizume teaches an image forming apparatus (e.g. a laser printer [0006]) comprising an electrophotographic photosensitive member, a developing means, and a charging means (Hashizume abstract) (corresponds to an image-forming apparatus comprising a photosensitive member, a charging unit, a developing unit) in addition to the light source.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamatani in view of Hashimoto as applied to claim 1 above, and further in view of Roberts (US 2007/0090767).

Kamatani in view of Hashimoto teaches the device as described above for claim 1. Kamatani in view of Hashimoto further teaches that the device is used in a lighting equipment (Kamatani  does not expressly state that the lighting equipment comprises an inverter circuit connected to the organic light-emitting device. 

With respect to the difference, Roberts teaches a lighting system having a three-phase AC-to-DC converter to provide DC power with a low level of ripple to power DC powered electronics (Roberts abstract) for example organic light emitting diodes (Roberts [0012]). 

In light of the motivation of using the AC-to-DC converter of Roberts as described above, it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the AC-to-DC converter as described by Roberts in the lighting system of Kamatani in view of Hashimoto in order to provide DC power with a low level of ripple to power the lighting system, and thereby arrive at the claimed invention. 

Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamatani in view of Hashimoto as applied to claim 15 above, and further in view of Kanno et al. (US 2005/0074630) (Kanno).

In reference to claims 16 and 17, Kamatani in view of Hashimoto teaches the device as described above for claim 15. Kamatani in view of Hashimoto does not expressly state that the organic compound layer further includes an assist material comprised of an iridium complex different from the host and the guest. 



In light of the motivation of using the assist material doped emitting layer as described above, it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the assist material as described by Kanno in the device of Kamatani in view of Hashimoto in order to improve luminous efficiency, and thereby arrive at the claimed invention. 


Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786